Dissenting Opinion.
Roché, J.
The interpretation which I place on the Articles of the *553Constitution creating Relator’s office ancl providing for the payment of his salary, compels me to dissent in this case.
In fixing the amount of his salary, and directing its payment from the judicial fund created by the Constitution, the framers of that instrument intended to place the payment of Relator’s salary, in its entirety, beyond the possibility of a reduction, or of a pro rata distribution, by legislative enactment.
While equity would require the full or equal payment of the salary of all other officers entitled to participate in that fund, the constitutional mandate, being clear and unequivocal, must and should have been obeyed.
If unjust, in its enforcement by present legislation, the remedy must come from the General Assembly, and cannot be supplied by the judiciary.